Case 2:20-cv-01161-FMO-DFM Document 55 Filed 02/03/21 Page 1of1 Page ID #:894

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 20-01161-FMO (DFM) Date: February 3, 2021

 

Title Londt v. Barrett Daffin Frappier Treder and Weiss, LLP et al.

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present
Proceedings: (INCHAMBERS) Order to Show Cause

 

 

 

On October 14, 2020, the Court issued its Case Management Order directing the
parties to both file a case management report by January 18, 2021. See Dkt. 39 at 4. The
deadline has passed and while Defendant filed a report (see Dkt. 53), Plaintiff has failed to
do so. This failure represents a failure to prosecute.

Accordingly, within twenty-one (21) days of the date of this order, Plaintiff is
ORDERED to show good cause in writing why the Court should not dismiss this action
for failure to prosecute. Plaintiff is expressly warned that if he fails to file a timely
response to this Order, the Court may dismiss this action for lack of prosecution.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
